DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “of” should be added in line 2 after the term “sub-pixel and a length”.  
Claim 10 is objected to because of the following informalities: the term “i-th sub pixel” in the limitation of “… the third sub-pixel of the i-th sub-pixel” in line 4 should change to “i-th pixel unit” to match the “i-th pixel unit” in lines 2 and 3.
Claim 18 is objected to because of the following informalities: the term “i-th sub pixel” in the limitation of “third sub-pixel of the i-th sub-pixel” in line 7 should change to “i-th pixel unit” to match the “i-th pixel unit” in lines 4 and 5.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 9, 11-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (U.S. Pub. No. 2015/0061978).
As to claim 1, Shih teaches a pixel structure (pixel structure shown in Fig. 8A), comprising: 
a plurality of pixel units (300) arranged in a matrix along a first direction and a second direction (pixel units 300 are arranged in vertical and horizontal directions), 
wherein each of the pixel units (300) further comprises a first sub-pixel (Red sub-pixel 320a), a second sub-pixel (Green sub-pixel 310) and a third sub-pixel (Blue sub-pixel 330a); in each of the pixel units, the third sub-pixel is arranged in a line along the first direction (the third sub-pixel, which is the blue sub-pixel 330a is arranged in a vertical first line), while the first sub-pixel and the second sub-pixel are arranged in another line along the first direction (the first sub-pixel of Red and the second sub-pixel of Green are arranged in another first vertical direction, Fig. 8A); 
the second sub-pixel (green sub-pixel 310) has a light-emitting area greater than that of the third sub-pixel (Blue sub-pixel 330a), (the green sub-pixel 310 has a larger 
As to claim 2, Shih teaches a sum of a length of the first sub-pixel and a length the second sub-pixel along the first direction (vertical direction) is greater than a length of the third sub-pixel along the first direction (a sum of a length of the first sub-pixel of Red 320a as shown in fig. 8A and a length of the second sub-pixel of Green 310 is more than a length of the third sub-pixel of blue 330a). 
As to claim 3, Shih teaches a projection of the third sub-pixel along the second direction (projection of the third sub-pixel of Blue 330a along the second horizontal direction) is at least partially overlapped with a projection of the first sub-pixel along the second direction and a projection of the second sub-pixel along the second direction (the blue sub-pixel projected horizontally along the second direction overlaps with a projection of sub-pixels Red 320a and Green 310). 
As to claim 4, Shih teaches the first sub-pixel is a red sub-pixel (First sub-pixel is Red 320a), the second sub-pixel is a green sub-pixel (second sub-pixel is Green 310), and the third sub-pixel is a blue sub-pixel (third sub-pixel is blue 330a). 
As to claim 6, Shih teaches a shape of each of the sub-pixels is rectangular (pixels 330a, 320a, and 310 are all rectangles, fig. 8A). 
As to claim 8, Shih teaches the plurality of pixel units are arranged in a pixel array (pixel units 300 are arranged in a pixel array of rows and columns), in the pixel array (Fig. 8A), pixel units (300) in the n-th line are engaged with pixel units in the (n+1)-th line, and n is an integer number (the sub-pixel B shown as 330a is on the first line and engaged with the sub-pixels G 310 and R 320a, which are on the second line, therefore the 1st line sub-pixel is engages with the 2nd line sub-pixel as they are a part of the same pixel units 300, n having a value of one and the lines are considered vertically). 
As to claim 9, Shih teaches pixel units in the n-th line (1st line) are arranged in a mode (The blue sub-pixel 330a is arranged on the 1st line in a shape of a rectangle) same to that of pixel units in the (n+2)-th line (the sub-pixel 330a is arranged on the third line of the next pixel unit, therefore the sub-pixel on the 1st line i.e. 330a and the blue sub-pixel 330a on the third line, which is the adjacent pixel unit have the same style, size and color (i.e. both are rectangular in shape)). 
As to claim 11, Shih teaches a display panel (display apparatus, [0006], lines 1-2 and [0059], lines 3-7) a pixel structure (pixel structure shown in Fig. 8A), including a plurality of pixel units (300) arranged in a matrix along a first direction and a second direction (pixel units 300 are arranged in vertical and horizontal directions), 

the second sub-pixel (green sub-pixel 310) has a light-emitting area greater than that of the third sub-pixel (Blue sub-pixel 330a), (the green sub-pixel 310 has a larger size area than the blue sub-pixel 330a), and the third sub-pixel has a light-emitting area greater than that of the first sub-pixel (Red sub-pixel 320a), (the third sub-pixel of Blue 330a has a larger size than the first sub-pixel of Red, the blue sub-pixel’s length is larger than the length of the red sub-pixel), and the first direction and the second direction are intersected with each other (first direction is a vertical direction and the second direction is a horizontal direction). 

As to claim 12, Shih teaches a sum of a length of the first sub-pixel and a length the second sub-pixel along the first direction (vertical direction) is greater than a length of the third sub-pixel along the first direction (a sum of a length of the first sub-pixel of Red 320a as shown in fig. 8A and a length of the second sub-pixel of Green 310 is more than a length of the third sub-pixel of blue 330a). 
As to claim 13, Shih teaches a projection of the third sub-pixel along the second direction (projection of the third sub-pixel of Blue 330a along the second horizontal direction) is at least partially overlapped with a projection of the first sub-pixel along the second direction and a projection of the second sub-pixel along the second direction (the blue sub-pixel projected horizontally along the second direction overlaps with a projection of sub-pixels Red 320a and Green 310). 
As to claim 14, Shih teaches the first sub-pixel is a red sub-pixel (First sub-pixel is Red 320a), the second sub-pixel is a green sub-pixel (second sub-pixel is Green 310), and the third sub-pixel is a blue sub-pixel (third sub-pixel is blue 330a). 
As to claim 16, Shih teaches a shape of each of the sub-pixels is rectangular (pixels 330a, 320a, and 310 are all rectangles, fig. 8A). 
As to claim 18, Shih teaches the plurality of pixel units (300) are arranged in a pixel array (pixel units 300 are arranged in a pixel array of rows and columns), in the pixel array (Fig. 8A), the pixel units (300) in the n-th line are engaged with pixel units in the (n+1)-th row (the green sub-pixels is shared among the first and second line pixel units, therefore the first and second pixel units in the first line and the second line row are engaged with one another), and 
the third sub-pixel of an i-th pixel unit in the n-th line (blue sub-pixel 330a) is aligned with the first sub-pixel (blue sub-pixel 330a is aligned with the first sub-pixel of Red 320a) and the second sub-pixel of the i-th pixel unit in the (n+1)-th row (the blue 
Shih further teaches the first sub-pixel and the second sub-pixel of the i-th pixel unit in the n-th line (the Red and Green sub-pixels 320a and 310 of the first pixel unit 300 having Bold outer lines) is aligned with the third sub-pixel of the i-th sub-pixel in the (n+1)-th row (the Red and Green sub-pixels of 320a and 310 are alights with the third sub-pixel of Blue 330b of the first pixel unit 300 in the second row, wherein they are aligned and arranged in a vertical line and in a column), pixel units in the n-th line are arranged in a mode same to that of pixel units in the (n+2)-th line (the pixel units of the first line is the same shape and arrangement as the pixel unit 300 shown in the middle with black bold outline), n and i are both integer numbers (n and i are considered as having a value of one). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Pub. No. 2015/0061978) in view of Wu (U.S. Pub. No. 2018/0045968).
As to claim 7, Shih teaches the pixel structure of claim 1,

Wu teaches a ratio between a maximal length of each of the pixel units along the second direction and a maximum length of each of the pixel units along the first direction is 3:2 (the length width ratio of each sub-pixel is 3:2, [0014]). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel ratio and structure of Wu to the pixel structure of Shih because to reduce crosstalk and a Moire pattern phenomenon, [0005], lines 2-3.
As to claim 17, Shih teaches the pixel structure of claim 1,
Shih does not teach a ratio between the length and width of sub-pixels,
Wu teaches a ratio between a maximal length of each of the pixel units along the second direction and a maximal length of each of the pixel units along the first direction is 3:2 (the length width ratio of each sub-pixel is 3:2, [0014]). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel ratio and structure of Wu to the pixel structure of Shih because to reduce crosstalk and a Moire pattern phenomenon, [0005], lines 2-3.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (U.S. Pub. No. 2015/0061978) in view of Peng (U.S. Pub. No. 2015/0364526).
As to claim 10, Shih teaches in the pixel array (pixel array of Fig. 8A), the third sub-pixel of an i-th pixel unit in the n-th line is aligned with the first sub-pixel (third sub-pixel of Blue 330a of the first pixel unit 300 in the first vertical line is aligned with the red sub-pixel 320a in the second vertical line of the same pixel unit) and the second sub-pixel of the i-th pixel unit in the (n+1)-th line (third sub-pixel of Blue 330a of the first pixel unit 300 in the first vertical line is aligned with the green sub-pixel 310 in the 2nd vertical line of the same pixel unit), 
Shih does not teach the structure wherein the the first sub-pixel and the second sub-pixel of the i-th pixel unit in the n-th line is aligned with the third sub-pixel of the i-th sub-pixel in the (n+1)-th line, and i is an integer number. 
Peng teaches the first sub-pixel and the second sub-pixel of the i-th pixel unit in the n-th line (Fig. 8(b) shows that the first sub-pixel of Red and the second sub-pixel of Green in the second pixel unit 501B in the first vertical row) is aligned with the third sub-pixel of the i-th sub-pixel in the (n+1)-th line (the Red and Green sub-pixels in the pixel unit 501B are aligned with the third sub-pixel Blue in the same pixel unit that is arranged on the 2nd vertical line), and i is an integer number (i is considered as having a value of one). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure taught by Peng to the pixel structure of Shih because with this structure there is no blank area on the edge of the display, so as to achieve a better display effect, [0087], lines 11-12.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2017/0076665) in view of Jinta (U.S. Pub. No. 2015/0138463).
As to claim 19, Kim teaches a method for controlling a display panel to emit light (controlling the data signals and scan signals so the display can emit light, [0023], lines 8-11), comprising: 
outputting a scan signal to each sub-pixel in each line of pixel units ([0023], lines 6-8), 
in a first time period (time period Data(i) is the first time period), outputting a data signal to each sub-pixel in the j-th, (j+1)-th . . . (j+i)-th lines of pixel units to enable the sub-pixel to emit light (during the first time period signal CS1 is applied to demultiplexer circuit 40, wherein sub-pixels R, G1, B, and G2 are turned on in the pixel unit PG1, sub-pixel G1 is the j-th sub-pixel, sub-pixel B is the (j+1)th sub-pixel, and G2 is the (j+i)-th sub-pixel); 
in a second time period (time period Data (i+1) is the second time period), outputting a data signal (outputting data signal Data(i+1) as shown in Fig. 3) to each sub-pixel in the k-th, (k+1)-th . . . (k+i)-th lines of pixel units to enable the sub-pixel to emit light (during the second time period a signal CS3 is applied to the demultiplexer circuit 40, wherein data signal Data(i+1) is being applied to sub-pixels B, G2, R, G1, and B, wherein sub-pixel G2 is the K-th sub-pixel, sub-pixel R is the (k+1)-th sub-pixel, and G1 is the (k+i)-th sub-pixel in pixel PG3), j, k and i are all integer numbers (integer numbers were used for jm km and i); 

a pixel unit in the k-th line (pixel unit PG3 is in the k-th line via the sub-pixel G2) is a combination of sub-pixels in the j-th line and the (j+1)-th line of pixel units adjacent in the second direction (the pixel unit PG3 being a k-th line pixel unit is a combination of sub-pixels G1 and B, which are the j-th and (j+1)th lines respectively that are sub-pixels of adjacent pixel unit in the vertical direction). 
	Kim does not teach to control a conduction of a thin film transistors connecting to each sub-pixel in each line of pixel units;
	Jinta teaches outputting a scan signal to each sub-pixel in each line of pixel units ([0091], lines 3-7 and lines 11-15) to control a conduction of a thin film transistors connecting to each sub-pixel in each line of pixel units (the driving circuit 103 supplies scan signal to the gate electrodes of the write transistor Tr2 via scan lines 103A, [0091], lines 1-15; wherein when the transistor Tr2 is controlled by the scan signal a signal line via driving circuit 102 is supplies to the source electrode of the transistor Tr2);
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure of Jinta to the display panel of Kim because to provide a new and improved display apparatus capable of making the light emitting regions larger for an emissive light emitting apparatus, [0006], lines 3-7.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 15 are objected to because the prior art references do not teach the pixel ratios of 1:1.84:1.68, wherein first sub-pixel, which is the smallest sub-pixel according to claim 1 and 9 has a ratio of one, the next size second sub-pixel, which has the largest area has a ratio of 1.84 and the mid-size third sub-pixel has a ratio of 1.68. The prior art reference of Kim (U.S. Pub. No. 2013/0161595) is the closest references that examiner has found, which shows different size sub-pixels in Fig. 3. However, the values of 1, 1.84, and 1.68 has to be given to the L1, L3, and L4 in order for the prior art to read on the claimed invention, however, the prior art does not teach these values.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dong (U.S. Pub. No. 2017/0213850) teaches different size sub-pixels in a pixel unit. 
Qiu (U.S. Pub. No. 2016/0329385) teaches a pixel arrangement of a display panel.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691